Case 1:18-cv-01743-SAG Document 82-2 Filed 02/03/20 Page 1 of 11




            EXHIBIT 1
        Case 1:18-cv-01743-SAG Document 82-2 Filed 02/03/20 Page 2 of 11



                         UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF MARYLAND
                                  (Northern Division)


UMAR BURLEY, et al.,

Plaintiffs,
                                                         Civil Case No. SAG-18-1743
        v.

BALTIMORE POLICE DEPARTMENT,
et al.,

               Defendants.


                    PLAINTIFF UMAR BURLEY’S FIRST SET OF
                INTERROGATORIES TO DEFENDANT MICHAEL FRIES

        The following interrogatories are propounded to Defendant Michael Fries by Plaintiff

Umar Burley, pursuant to Rule 33 of the Federal Rules of Civil Procedure. Mr. Fries is required

to answer each interrogatory separately and fully in writing under oath and to serve his answers

upon Plaintiffs’ attorneys: Steven D. Silverman, Andrew C. White, William N. Sinclair, and Erin

Murphy, Silverman, Thompson, Slutkin & White, 201 N. Charles Street, Suite 2600, Baltimore,

Maryland 21201, within the time prescribed by the Federal Rules of Civil Procedure and in

accordance with the Instructions and Definitions set forth below.

        In answering these interrogatories, Mr. Fries is required to furnish all information that is

known or available to him irrespective of whether that information is possessed directly by him

or his agents and representatives. If Mr. Fries is unable to answer any of these interrogatories in

full, he must answer them to the fullest extent possible specifying those interrogatories or

portions thereof not fully answered and the grounds for omissions.
        Case 1:18-cv-01743-SAG Document 82-2 Filed 02/03/20 Page 3 of 11



       The following interrogatories should be construed in accordance with the preliminary

instructions and definitions set forth below.

                                        INSTRUCTIONS

        1.      These instructions and definitions should be construed to require answers from
Mr. Fries separately based upon the knowledge of, and information available to, Mr. Fries as
well as his agents, representatives, and, unless privileged, attorneys. It is intended that the
following discovery requests will not solicit any material protected either by the attorney/client
privilege or work product doctrine which was created by, or developed by, counsel for the
responding party after the date on which this litigation was commenced. If any inquiry is
susceptible of a construction which calls for the production of such material, that material need
not be provided and no privilege log pursuant to Fed. R. Civ. P. 26(b)(5) or Discovery Guideline
10(d) will be required as to such material. (Standard Instruction No. 1, modified).

        2.      These Interrogatories are continuing in character, so as to require that
supplemental answers be filed seasonably if further or different information is obtained with
respect to any interrogatory. (Standard Instruction No. 2).

       3.      Pursuant to Discovery Guideline 10(b), no part of an interrogatory should be left
unanswered merely because an objection is interposed to another part of the interrogatory.
Pursuant to Discovery Guideline 10(a), if a partial or incomplete answer is provided, the
responding party shall state that the answer is partial or incomplete. (Standard Instruction No. 3).

       4.     Pursuant to Discovery Guideline 10(d), in accordance with Fed. R. Civ. P.
26(b)(5), where a claim of privilege is asserted in objecting to any interrogatory or part thereof,
and information is not provided on the basis of such assertion:

               A.      In asserting the privilege, the responding party shall, in the objection to the
                       interrogatory, or part thereof, identify with specificity the nature of the
                       privilege (including work product) that is being claimed.

               B.      The following information should be provided in the objection, if known
                       or reasonably available, unless divulging such information would cause
                       disclosure of the allegedly privileged information:

                       (1)     For oral communications:

                               a.      the name of the person making the communication and the
                                       names of persons present while the communication was
                                       made and, where not apparent, the relationship of the
                                       persons present to the person making the communication;

                               b.      the date and place of the communication; and



                                                  2
        Case 1:18-cv-01743-SAG Document 82-2 Filed 02/03/20 Page 4 of 11



                               c.      the general subject matter of the communication.

                       (2)     For documents:

                               a.      the type of document,

                               b.      the general subject matter of the document,

                               c.      the date of the document, and

                               d.      such other information as is sufficient to identify the
                                       document, including, where appropriate, the author,
                                       addressee, custodian, and any other recipient of the
                                       document, and where not apparent, the relationship of the
                                       author, addressee, custodian, and any other recipient to
                                       each other. (Standard Instruction No. 4).

        5.     If the responding party elects to specify and produce business records in answer to
any interrogatory, the specification shall be in sufficient detail to permit the interrogating party to
locate and identify, as readily as the responding party can, the business records from which the
answer may be ascertained. (Standard Instruction No. 5, modified).

        6.       If, in answering these Interrogatories, the responding party encounters any
ambiguities when construing a question, instruction, or definition, the responding party’s answer
shall set forth the matter deemed ambiguous and the construction used in answering. (Standard
Instruction No. 6).

                                          DEFINITIONS

        Notwithstanding any definition below, each word, term, or phrase used in these
Interrogatories is intended to have the broadest meaning permitted under the Federal Rules of
Civil Procedure.

        1.      “Concerning” means relating to, referring to, describing, evidencing, or
constituting. (Standard Definition No. 1).

        2.     “Communication” means the transmittal of information by any means. (Standard
Definition No. 2).

        3.     “Document” and “documents” are defined to be synonymous in meaning and
equal in scope to the usage of the term “documents” in Fed. R. Civ. P. 34(a) and include(s) the
term “writing.” Unless the producing party demonstrates undue burden or other grounds
sufficient to meet the requirements of Fed. R. Civ. P. 26(c), electronic mail and text messages are
included within the definition of the term “document.” The terms “writings,” “recordings,” and
“photographs” are defined to be synonymous in meaning and equal in scope to the usage of those



                                                  3
        Case 1:18-cv-01743-SAG Document 82-2 Filed 02/03/20 Page 5 of 11



terms in Fed. R. Evid. 1001. A draft or non-identical copy is a separate document within the
meaning of the term “document.” (Standard Definition No. 3, modified).

         4.     Identify (with respect to persons): When referring to a person, to “identify”
means to state the person’s full name, present or last known address, and, when referring to a
natural person, additionally, the present or last known place of employment. If the answering
party knows the business, home, and/or mobile telephone numbers, and if the person is not a
party or present employee of a party, said telephone numbers shall be provided. Once a person
has been identified in accordance with this subparagraph, only the name of the person need be
listed in response to subsequent discovery requesting the identification of that person. (Standard
Definition No. 4, modified).

        5.     Identify (with respect to documents): When referring to documents, to “identify”
means to state the: (i) type of document; (ii) general subject matter; (iii) date of the document;
and, (iv) author(s), addressee(s), and recipient(s) or, alternatively, to produce the document.
(Standard Definition No. 5).

        6.     “Incident” refers to the events of April 28, 2010 resulting in the arrest of Messrs.
Burley and Matthews and as described in the Second Amended Complaint and other pleadings,
as the word “pleadings” is defined in Fed. R. Civ. P. 7(a).

         7.     Parties: The terms “plaintiff” and “defendant” (including, without limitation,
third-party plaintiff, third-party defendant, counter claimant, cross-claimant, counter-defendant,
and cross-defendant), as well as a party’s full or abbreviated name or a pronoun referring to a
party, mean that party and, where applicable, its officers, directors, and employees. This
definition is not intended to impose a discovery obligation on any person who is not a party to
the litigation or to limit the Court’s jurisdiction to enter any appropriate order. (Standard
Definition No. 7).

       8.    Person: The term “person” is defined as any natural person or any business, legal
or governmental entity or association. (Standard Definition No. 8).

       9.      You/Your: The terms “you” or “your” include the person(s) to whom these
requests are addressed, and all of that person’s agents, employees, representatives and attorneys.
(Standard Definition No. 9).

        10.     The present tense includes the past and future tenses. The singular includes the
plural, and the plural includes the singular. “All” means “any and all;” “any” means “any and
all.” “Including” means “including but not limited to.” “And” and “or” encompass both “and”
and “or” as to solicit the most inclusive response. Words in the masculine, feminine or neuter
form shall include each of the other genders. (Standard Definition No. 10, modified).




                                                 4
       Case 1:18-cv-01743-SAG Document 82-2 Filed 02/03/20 Page 6 of 11



                              SCOPE OF INTERROGATORIES

        1.     All interrogatories phrased in either the disjunctive (“or”) or conjunctive (“and”)
or both, should be interpreted in the manner that makes your response inclusive rather than
exclusive.
       2.    Unless otherwise stated in a specific request, these requests shall be deemed to
cover documents created, used, or in effect from January 1, 2000 to December 31, 2015.

                                     INTERROGATORIES

       1.      Identify all persons who are likely to have personal knowledge of any fact alleged

in the Second Amended Complaint or any legal defense you intend to raise, and state the subject

matter of the personal knowledge possessed by each such person. (Standard Interrogatory No. 6,

modified).

       2.      For each witness you have retained or specially employed to provide expert

testimony in this case, provide a complete statement of the opinions to be expressed and the basis

and reasons therefore. (Standard Interrogatory No. 9, modified).

       3.      Identify all persons, including witnesses, who have given you statements, as that

term is used in Fed. R. Civ. P. 26(b)(3)(C), concerning this action or its subject matter. For each

such statement, state the date on which it was given and identify its custodian.

       4.      State all facts in support of each affirmative defense raised in your Answer to

Plaintiffs’ Second Amended Complaint.

       5.      Describe your complete employment history with the Baltimore Police

Department, including but not limited to, for each position you hold or have held: your dates of

employment; job title(s); police district(s) in which you were based or worked; name(s) of

supervisor(s); and job duties, including whether or not you held or currently hold any

supervisory role, and whether or not you have ever been disciplined or demoted. Include in your

answer your personal Baltimore Police Department patrol badge number.

                                                 5
        Case 1:18-cv-01743-SAG Document 82-2 Filed 02/03/20 Page 7 of 11



       6.      State whether, during your employment with the Baltimore Police Department,

you ever worked directly with, and/or supervised any individual defendant in this lawsuit,

including Wayne Jenkins, Ryan Guinn, Keith Gladstone, William Knoerlein, Richard Willard,

and Dean Palmere, and the dates of any such supervision.

       7.      Provide the full name of each Baltimore Police Department employee whom you

supervised or oversaw during your employment with the Baltimore Police Department and the

dates of your supervision of each such employee.

       8.      For each supervisory position you have held within the Baltimore Police

Department, describe all conduct of your subordinates that you were required to authorize or

approve (i.e. overtime requests or search warrants).

       9.      For each named Defendant in this lawsuit whom you supervised, state how much

pay in overtime wages you authorized and approved, and when, for the years 2005 through 2010.

       10.     For each named Defendant in this lawsuit whom you supervised, state each time

you were notified of a complaint involving that Defendant, or any disciplinary action involving

that Defendant. In your answer, provide the date of the incident that was the subject of the

complaint or disciplinary action, a description of the incident leading to the complaint or

disciplinary action, and the names of any other individuals involved in the incident or

disciplinary action.

       11.     For each Defendant in this lawsuit whom you supervised, describe the process by

which the Defendant was selected to work under your direct supervision, and identify each

person involved in that selection. In your answer, state whether the Defendant was selected by

you, and what information you considered during the selection process.




                                                 6
        Case 1:18-cv-01743-SAG Document 82-2 Filed 02/03/20 Page 8 of 11



       12.     For each supervisory position you have held in the Baltimore Police Department,

describe the process by which subordinates under your supervision were reviewed and/or

evaluated, including how often subordinates were reviewed and/or evaluated, and describe all

types of documents that reflect those reviews or evaluations.

       13.     For each position you have held within the Baltimore Police Department, describe

the chain of command, including in your description the name, title, and rank of each direct

supervisor to whom you reported and the supervisor to whom your direct supervisor reported. In

your answer, provide the supervisory hierarchy for each position up to the Commissioner of the

Baltimore Police Department.

       14.     Describe any complaint against you concerning your conduct as an employee of

the Baltimore Police Department. In your answer, provide the date of the incident that was the

subject of the complaint, the date of the complaint, and a description of the complaint and its

resolution; identify the individual who received the complaint, and identify any other individuals

involved in the incident in question.

       15.     Describe any disciplinary action (including reprimands) taken against you

concerning your conduct as an employee of the Baltimore Police Department, including whether

or not any action was referred to a trial board. In your answer, identify the individuals involved

in the disciplinary action and describe each incident, including the behavior that led to the

disciplinary action and the disciplinary action that was taken.

       16.     Describe in detail the history of any complaint, lawsuit, or claim for personal

injuries that has ever been filed and/or lodged against you in any capacity, including in your

answer: the date; identity of the attorney representing the complainant/plaintiff; the identity of

the attorney representing you and any co-defendant; the name of the case; whether a lawsuit was



                                                  7
        Case 1:18-cv-01743-SAG Document 82-2 Filed 02/03/20 Page 9 of 11



filed, and if so, the court where suit was brought and the case number; and the resolution or

disposition of each complaint, lawsuit, or claim.

       17.      Describe the law enforcement duties to which you were assigned on April 28,

2010 and identify all officers whom you supervised at that time, and the supervisors to whom

you reported.

       18.      Describe in detail all events, including but not limited to the “incident” that

resulted in the arrest of Messrs. Burley and Matthews on April 28, 2010.

       19.      Identify all persons with knowledge of the arrest of Messrs. Burley and Matthews

on April 28, 2010, and describe each such person’s knowledge regarding that topic.

       20.      State whether you were present on October 8, when Wayne Jenkins allegedly

struck Timothy O’Conner.

       21.      Describe any and all actions taken by the Baltimore Police Department as a result

of the alleged assault between Timothy O’ Connor and Mr. Jenkins, including but not limited to

any discipline or training.

       22.      Describe any training you have received throughout your law enforcement career,

including but not limited to dates, location, content, and who performed or provided the training.

       23.      Describe all efforts you undertook to review, investigate, analyze, uncover,

prevent or determine the prevalence of any misconduct, deficiency, shortcoming, or other

problem of any subordinate Baltimore Police Department officer or employee under your

supervision.

       24.      If you contend that, by any act or omission, a third party caused or contributed to

the damages alleged in Plaintiffs’ Complaint, state all facts that support your contention.

       25.      Identify any person who provided you with information in the preparation of your



                                                    8
       Case 1:18-cv-01743-SAG Document 82-2 Filed 02/03/20 Page 10 of 11



answers to these Interrogatories.

                                       Respectfully submitted,

                                                  /s/
                                       Andrew D. Freeman
                                       Chelsea J. Crawford
                                       Neel K. Lalchandani
                                       BROWN, GOLDSTEIN & LEVY, LLP
                                       120 E. Baltimore Street, Suite 1700
                                       Baltimore, Maryland 21202
                                       T: (410) 962-1030
                                       F: (410) 385-0869
                                       adf@browngold.com
                                       ccrawford@browngold.com
                                       nlalchandani@browngold.com

                                       Steven D. Silverman
                                       ssilverman@mdattorney.com
                                       Andrew C. White
                                       awhite@mdattorney.com
                                       William N. Sinclair
                                       bsinclair@mdattorney.com
                                       Erin Murphy
                                       emurphy@mdattorney.com
                                       Silverman Thompson Slutkin & White, LLC
                                       201 N. Charles Street, Suite 2600
                                       Baltimore, Maryland 21201
                                       Tel: (410) 385-2225
                                       Fax: (410) 547-2432

                                       Attorneys for Plaintiffs

Dated: December 9, 2019




                                       9
       Case 1:18-cv-01743-SAG Document 82-2 Filed 02/03/20 Page 11 of 11



                                CERTIFICATE OF SERVICE

       I hereby certify on this 9th day of December, a copy of the foregoing Plaintiffs’ First Set

of Interrogatories to Defendant Michael Fries was forwarded via first-class mail and e-mail to:

James H. Fields, Esquire                          Neil E. Duke, Esquire
Fields Peterson, LLC                              Baker, Donelson, Bearman, Caldwell &
Harborplace Tower, Suite 1400                     Berkowitz
111 South Calvert Street                          100 Light Street, 19th Floor
Baltimore, MD 21202                               Baltimore, Maryland 21202
JFields@FieldsPeterson.com                        nduke@bakerdonelson.com

Attorneys for Defendants, Ryan Guinn, Keith       Attorney for Defendant Wayne Jenkins
Gladstone, Richard Willard, William
Knoerlein and Michael Fries

Kara K. Lynch, Esquire
Alexa E. (Curley) Ackerman, Esquire
Justin S. Conroy, Esquire
Natalie R. Amato, Esquire
Baltimore City Department of Law
Office of Legal Affairs City Hall, Room 101
100 N. Holliday Street
Baltimore, MD 21202
Kara.lynch@baltimorepolice.org
Alexa.ackerman@baltimorecity.gov
Justin.conroy@baltimorecity.gov
Natalie.amato@baltimorecity.gov

Attorney for Defendants BPD and Palmere



                                                            /s/
                                                     Chelsea J. Crawford




                                                10
